The following opinion was filed June 9, 1909:
MARSHALL, J.
(concurring). It escaped my attention till after the court’s opinion was filed that it is there suggested that the question of whether proceedings to obtain the certificate of public necessity and convenience were premature was involved on this appeal. That is hardly accurate. Such proceedings were necessarily commenced and concluded under sec. 1797 — 48, Stats. (Laws of 1907, eh. 454), and preceding sections before this proceeding was instituted. The former related to general right to construct the road. The latter to manner of constructing it, including crossings of *175other roads and the construction, maintenance, and operation ■of necessary safety devices at such crossings, and necessarily required, as hereafter indicated, preliminary thereto the locating of such crossings. The right to cross other railroad tracks is referable to subd. 6, sec. 1828, Stats. (1898). The authority, in case of disagreement, to fix the place of any such crossing is also referable to such subdivision, unless it is superseded by the act of 1907, which appellant denied. Uo location of the crossing in question had been made under the old law, therefore appellant contended this proceeding, following in logical order the preliminary one to obtain the initial certificate, was prematurely commenced.
The act of 1907 did not expressly supersede the old law as regards authority to locate crossings. It did, as indicated in the decision, confer such power as to things made the subject matter of this proceeding, as, by necessary implication, to carry therewith power to locate the place of crossing any ■other road, thus repealing the old law on the subject. So it was held, this proceeding was not prematurely brought because power to locate the place of crossing of another road is incidental to the power sought specially to be exercised.
By oversight, I think, the declaration appears in the opinion that the reserve power in the constitution to alter, amend, and repeal corporate charters is “one of regulation and control.” The court did not intend to go further than Sinking-Fund Cases, 99 U. S. 700, cited to the effect that such power does not extend to authority to take away property acquired under a corporate charter.
The trial court is acquitted in the decision, I understand, of having determined that, in the ultimate, the senior road must bear any of the burden of the crossing or its accessories, either of construction, maintenance, or operation. It is held that the order and judgment merely create a status to be dealt with in condemnation proceedings, and that so far as it and its consequences would otherwise be, by appropriation of its *176property, to the permanent pecuniary injury of appellant as-compared with the situation without the new crossing, the commissioners in such proceedings should award a money equivalent, and that a construction of the act of 1907 to that end is reasonable and necessary to save it from condemnation as unconstitutional.
The decision of the court recognizes that the judgment complained of, following the determination of the Railroad Commission, in creating a status to be dealt with in condemnation proceedings, imposed upon the junior road,the burden of making the crossing, furnishing all labor, material, and appliances to that end. The decision, now, as I understand it, merely provides for the ultimate imposition upon such road, by its paying to the appellant a money equivalent for the burden left upon it otherwise, by the status created by the judgment. The purpose of the concluding words of the opinion was, as I understand it, to cover the idea that appellant should recover in the condemnation proceedings on that basis; that is for all damages caused to it by a change of its property status to its pecuniary loss by appropriation of such property to the use of respondents, including the cost to it, the appellant, of grading, rails, frogs, switches, etc., in view of what is required of the junior road by the judgment, which requirement is left undisturbed except as indicated. The concluding paragraph of the opinion should not be read as requiring the commissioners, in the condemnation proceedings, to award appellant compensation for the very things the judgment requires respondents to furnish in place. That appears plainly by reading such concluding paragraph in the light of what precedes it.
I do not understand the court’s determination goes further than the precise situation dealt with, i. e. the awarding of damages to be made by commissioners in the condemnation proceedings in case of a status created as in this case. It has nothing to do with distribution of burdens in case of *177compulsory installation of a safety device at an existing crossing.
As already indicated, it is a mistake to suppose the construction of the act of 1907 by this court is not adopted because reasonable, but because it is necessary to save the law. It is the court’s duty to adopt such reasonable construction of a law as is necessary to avoid condemning it as unconstitutional, and the one adopted here was taken as both so necessary and reasonable and in accord with the legislative idea.
Again it would be a mistake to suppose there is any question under the decision as to competency of the state, by virtue of its police power, to compél the installation of safety devices at an existing railway crossing upon reasonable conditions, including an equal distribution of the burden caused thereby as one of such conditions. But a firm maintenance of that salutary principle does not necessitate bolding that it would be reasonable to thus burden two roads equally in the circumstances of this case.
It may, at first blush, appear difficult in condemnation proceedings to fix a money equivalent for one half of the burden of the indefinite maintenance and operation of a crossing and its safety devices, but it seems the idea that it is fraught with insurmountable difficulties is more imaginary than real. It may well be said that much more difficult problems than that are often met with in condemnation and other judicial proceedings. Upon proper evidence and competent data, not difficult to present, human judgment can easily encompass such a situation.
It should not be supposed that every legislative regulation, which to any extent is in the field of police power, may unquestionably be made regardless of its effect upon private rights as regards taking property for public purposes without rendering compensation therefor. There is no governmental function, which, rightly understood and adminis-’ tered, is more beneficial to life, liberty, and the pursuit of *178happiness than the police power, hut which, not rightly understood and administered within its constitutional limitations, is more liable to be destructive of the very rights governments are instituted to conserve. It is only in recent years that it has come to be fully appreciated that such power is not without constitutional limitations; that every exercise of it, to be constitutional, must answer for legitimacy at the bar of reason enthroned in the very spirit of the fundamental law.
True, the police power is one of necessity. Anything which may properly be done, .referable thereto alone, so far as it affects property rights may be done without rendering compensation. But if every regulation, justifiable to any extent by the police power, could be made without reference to the power of eminent domain or any other, private rights would be exceedingly insecure. The power of eminent domain and the police power are radically different. The latter relates to regulation, yet its exercise may, in many instances, result in a practical taking of private property for public purposes. The former relates, in the broad view, to any ■ appropriation of private property for such purposes other than by the supreme necessities of war or the power of taxation, which is not within the field of legitimate mere police regulation. Though exercise of the police power is grounded on necessity and the public welfare, so is that of either of the others. The aggregate of private wealth of the nation, in the broad view, is the property of the nation for public purposes, in that, in the various ways suggested, under constitutional safeguards, it is subject to be laid hold of under the powers inherent in sovereignty for such purposes, sometimes by one power alone and sometimes by another, and sometimes by one as the primary force with another as auxiliary thereto, according to the appropriateness of the instrumentality or instrumentalities to fit the particular situation to be dealt with. Where the purpose is legiti*179mate and the means are legitimate, in that they do not un-duly regulate so as to unreasonably work a deprivation of private property rights in case the burden is cast absolutely upon proprietors, the police power alone fits the case. Where the regulation goes beyond that point, some auxiliary power, as the power of eminent domain, is necessary to avoid the element of unreasonableness. In that there is no confusion •of powers.
Any supposed confusion in such a case as that last indicated is imaginary rather' than real. It may spring from want of appreciation that one of the sovereign powers referred to may be, and often is, necessarily used as auxiliary to another in order to legitimately accomplish a particular legitimate result. If one puts his shoulder to the wheel, •supplementing the power at the pole, and by the added element motion is produced, there is no confusion of the former with the latter. There is simply a primary and auxiliary force, each distinct from the other, operating to a single end. With the absence of either the thing to be accomplished would remain undone. These principles I deem to be fundamental and so forego authoritative citations to support or illustrate them. Such is the philosophy of the law in its scientific aspect, as I view it, and removes many of the supposed mysteries of the police power, particularly as to where it ends as regards interfering with private possessions and the power of appropriation requiring a money equivalent begins. The dividing line between the two is sometimes shadowy. It is less so according as we appreciate the legitimacy of the two powers being wedded, so to speak, when necessary in particular circumstances. The line is primarily for legislative ascertainment within fundamental limitations, and its wisdom should prevail in any case unless manifestly wrong beyond reasonable doubt. But whether it is or is not wrong, in any given circumstances, is a judicial question. That the constitutional instrumentality to decide primarily *180and the one to decide ultimately should each act considerately and fearlessly and with becoming deference to the other, is the concept of our system. Any difference resulting in the performance of duty does not rightly suggest criticism of either.
We may well concede that the public in such a case as this would be benefited by the construction and maintenance of tire safety device, but the junior road would be enriched to the full amount it would be required to render the senior road, in that the former could not be constructed without the benefit of the crossing and the latter would be correspondingly impoverished if it were not for the compulsory exchange of equivalents under the power of eminent domain as contemplated in the judgment of the court. If the legislature contemplated the appropriation without such exchange, then the regulation, it is thought, would go beyond the legitimate domain of police power, and so, it is thought, it was not so contemplated and that this negative can reasonably be read out of the enactment in question. The construction given thereto in the court’s judgment renders it sensible, reasonable, constitutional, and workable.
The judgment below having left the ultimate location of part of the burden caused by the crossing uncertain, appellant rightly conceived itself to be aggrieved and so the conclusion was reached that it should not be mulct with costs upon the appeal. *
The points recognized or decided by the court, as I understand the matter, are these:
1. The right, in the general sense, to construct the road is referable to the certificate of public convenience and necessity under secs. 1797 — 43 to 1797 — 53, Stats. (Laws of 1907, ch. 454), inclusive.
2. The right to cross the track of the senior road is referable to subd. 6, sec. 1828, Stats. (1898).
3. The right to take the property of the senior road at the point of crossing is referable to such section.
*1814. Authority to locate the place of crossing is referable to the implied power of the Railroad Oommission under secs. 1797 — 54 to 1797 — 56, inclusive, and the general spirit of the act of 1907, superseding, by necessary inference, subd. 6, see. 1828, Stats. (1898), on that subject.
5. The manner of constructing the road, including manner of making the crossing with its accessories and the establishment of status in respect thereto, to he dealt with in condemnation proceedings, is referable to the decision of the Railroad Commission under secs. 1797 — 54 to 1797 — 56.
6. The manner of acquiring the property for the purposes of the road, including that of any other road at the crossing, is referable to secs. 1845 to 1851, inclusive, and such other parts of ch. 87, Stats. (1898), as bear on the subject, the proceedings to that end to be subsequent to the determination by the Railroad Oommission under secs. 1797 — 54 to 1797 — 56, inclusive.
7. The commissioners in condemnation proceedings are required to deal with the situation created by the determination aforesaid making the owner of the senior road crossed good by award of a money equivalent for such appropriation of its property rights as shall be contemplated in view of such determination, including the cost of such grading, rails, frogs, switches, and other appliances used in constructing and maintaining the crossing, and maintaining and operating safety appliances, as shall be preliminarily entailed upon it in view of such determination.
A motion for a rehearing was denied October 5, 1909.